Redfield, CA X
By the conn, The cout't are not satisfied that the testimony now adduced in support of the petition for a new trial, shows any such bias upon the mind !of the .juror, at the time he tried the case, as to operate as a legal disqualification. The testimony of the witness finálly amounts to nothing more, than that the juror expressed an opinion as to the effect of a receipt in 'full, upon a note dated the same day, which was ’a question of law; and the question did not, in form, arise in the case, the receipt ■bearing a subsequent date, but seems to have been affected by evidence. Such an expression of opinion might he a good reason, .'why, in the discretion of the court, a juror should be set aside. But had the juror, upon this same proof, been allowed to sit, it is not certain, by any means, that a new trial should he granted on that account.
1. It is only proved by the oath of one witness against the testimony of the juror, which is no fair balance of proof, the juror being, in fact, as 'disinterested as the Witness, in regard to this question.
2. If we are to believe both persons ehtirely sincere in their testimony, it shows very clearly that the juror was not conscious of having formed or expressed any opinion. And the consciousness of the fact is the chief ground of disqualification.
■3. The opinion was not upon any matter of fact in the ctsse.
Petition dismissed with costs.